Case 1:17-cv-00374-LPS Document 677 Filed 10/30/19 Page 1 of 2 PageID #: 14726




                                         October 29, 2019
VIA E-FILING
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Room 6124, Unit 26
Wilmington, DE 19801-3556

       RE:     Bristol-Myers Squibb Company, et al. v. Aurobindo Pharma USA Inc., et al.,
               (C.A. 17-cv-374-LPS)

Dear Chief Judge Stark:
The parties in the above captioned matter write to inform the Court of several updates. To
streamline the issues to be tried, and to conserve the parties’ and the Court’s resources, the
parties have narrowed the asserted claims and defenses, as follows:
      With respect to U.S. Patent No. 9,326,945 (“the “’945 patent”), Plaintiffs assert only
       claims 21 and 22 against Sigmapharm, Sunshine Lake, and Unichem.

      Defendants are not pursuing the defense that the ’945 patent is invalid as anticipated
       under 35 U.S.C. §102.

      Defendants have reduced the obviousness invalidity combinations under 35 U.S.C. §103
       with respect to the ’945 patent.

              Carreiro and Wei in view of FDA Guidance 1997

              The ’306 publication and Wei in view of FDA Guidance 1997

              The ’208 Patent and Wei in view of FDA Guidance 1997

              Nause 2010 in view of FDA Guidance 1997

      Plaintiffs and Defendants are discussing potential compromises to narrow the state of the
       art references with respect to Defendants’ invalidity defenses under 35 U.S.C. §112.

      Plaintiffs still assert claims 13 and 104 of U.S. Patent No. 6,967,208 (the “’208 patent”)
       against Sigmapharm and Unichem. Plaintiffs have not asserted any claim of the ’208
       patent against Sunshine Lake because Sunshine Lake has not challenged that patent.




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-00374-LPS Document 677 Filed 10/30/19 Page 2 of 2 PageID #: 14727




      Defendants are not pursuing the defenses that claim 13 or 104 of the’208 patent are
       invalid as obvious or invalid because of obviousness-type double patenting.
       Accordingly:

             Defendants will not call Drs. Salvatore Lepore or DeForest McDuff.

             Defendants will not elicit testimony concerning objective indicia of
              nonobviousness for the ’208 patent from Dr. Randall Zusman.

             Plaintiffs will not call Messrs. Michael Tate or Anthony Mancini.

             Plaintiffs will not elicit testimony on objective indicia of nonobviousness for the
              ’208 patent from Drs. Peter Kowey or David MacMillan.
The parties look forward to appearing before Your Honor on Thursday.


                                            Respectfully submitted,

                                            /s/ Michael J. Farnan

                                            Michael J. Farnan


cc: Counsel of Record (Via E-Filing)




                                                2
